Citation Nr: 0803984	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a neurogenic bladder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board remanded this case for additional evidentiary 
development in August 2006.  The case has since been returned 
to the Board for further appellate action.

In June 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript of that proceeding is of record.


FINDING OF FACT

The veteran does not have a neurogenic bladder.


CONCLUSION OF LAW

Neurogenic bladder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by a letter mailed in December 
2003, prior to its initial adjudication of the claim.  
Although the RO did not specifically request the veteran to 
submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent to his 
claim and request him to submit such evidence or provide VA 
with the information and any authorization necessary for VA 
to obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.

Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for a neurogenic 
bladder until May 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for a neurogenic bladder.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.

Finally, the Board notes that all service medical records and 
available post-service medical records have been obtained and 
that the veteran has been afforded a VA examination.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board also is 
unaware of any such outstanding evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Service connection also may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may not be granted without medical 
evidence of a current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
neurogenic bladder because it is related to a urinary tract 
infection that he developed in service after drinking water 
contaminated with Agent Orange.  

After carefully reviewing the medical evidence of record, the 
Board finds that the veteran currently does not have 
neurogenic bladder.  Private treatment records dated in April 
1988, May 1998, and April 2003 note that the veteran had a 
history of neurogenic bladder, and a November 2002 record 
indicates that the veteran's urinary complaints may have been 
related to possible neuropathy.  However, a December 2003 
treatment record shows that the neuropathy had much improved, 
and subsequent private treatment records, including the 
reports of a January 2006 private examination, a February 
2006 urodynamic study, and a May 2007 prostate ultrasound, 
contain no diagnosis of neurogenic bladder.

The Board notes that the veteran's private physician stated 
in a February 2005 letter that he had experienced an acute 
onset of localized autonomic neuropathy involving 
predominantly the bladder region.  However, the report of a 
VA examination performed in October 2007 indicates that there 
was no evidence to support a diagnosis of neurogenic bladder.  
The examiner, who reviewed the veteran's claims file, 
diagnosed the veteran with urgency and frequency of 
urination.  He specifically found that there was no clinical 
or medical evidence to support another diagnosis.  The 
examiner also refuted the private physician's opinion that 
the veteran's neurogenic bladder was related to exposure to 
unspecified toxins in Vietnam.  Based on his experience 
examining numerous people with Agent Orange exposure, the 
examiner opined that it was less likely than not that the 
veteran's urinary symptoms are related to toxin exposure or 
to his account of urinary tract infection in service.

Thus, while the veteran might have had a neurogenic bladder 
at one time, the clear preponderance of the medical evidence 
demonstrates that he does not currently have this claimed 
disability.  

The Board acknowledges the veteran's complaints of long-
standing urinary symptoms and his belief that he has 
neurogenic bladder that is related to exposure to Agent 
Orange.  The Board also acknowledges the December 2007 
letters of the veteran's sisters, who addressed his history 
of urinary symptoms and the diagnosis of neurogenic bladder 
rendered by his private physician.  However, as explained 
above, the preponderance of the medical evidence establishes 
that the veteran does not have a neurogenic bladder.  As 
laypersons without medical training, the veteran and his 
sisters are not qualified to render opinions concerning 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Moreover, the veteran's symptoms alone, 
without a diagnosis of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001); see also, Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Accordingly, service connection is not warranted for this 
claimed disability.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for neurogenic bladder is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


